STATE OF MICHIGAN

                            COURT OF APPEALS



VALERIE DURBIN,                                                     UNPUBLISHED
                                                                    March 10, 2015
               Plaintiff-Appellee,

v                                                                   No. 322027
                                                                    Macomb Circuit Court
RANDALL C. MONDAY,                                                  LC No. 2013-002166-DM

               Defendant-Appellant.


Before: SERVITTO, P.J., and STEPHENS and M. J. KELLY, JJ.

STEPHENS, J. (concurring)


        I concur in the majority’s well written and well reasoned opinion. I write separately only
to comment on the analysis of the trial court’s findings under MCL 722.23(c). The trial court
found that this factor strongly favored Durbin. In doing so, it commented only on the relative
incomes of the parties. I do not believe that this factor can be judged solely on income but also
requires an examination of the disposition or willingness to give the child basic needs.1 That
said, even if the trial court clearly erred in relying solely on the income disparity to weigh this
factor strongly in favor of Durbin, the record supports the court’s overall analysis and I would
not disturb it based on this singular consideration.


                                                            /s/ Cynthia Diane Stephens




1
  See Berger v Berger, 277 Mich. App. 700, 712; 747 NW2d 336 (2008) (“Factor c does not
contemplate which party earns more money; it is intended to evaluate the parties’ capacity and
disposition to provide for the children’s material and medical needs.”)


                                                -1-